                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED HEALTHCARE SERVICES, INC.,                    :
                                                     :
                       Plaintiff,                    :       CIVIL ACTION
                                                     :
                                                     :
                v.                                   :       No. 17-555
                                                     :
CEPHALON, INC.,                                      :
                                                     :
                       Defendants.                   :


Goldberg, J.                                                                        July 8, 2019

                                    MEMORANDUM OPINION

        This antitrust matter, referred to as In re Modafinil, has presented many challenges for all

involved. The multiple parties involved in this litigation include a brand drug manufacture, numerous

generic drug companies, retail drug distributors, the Federal Trade Commission, and direct and

indirect purchasers. The facts and law underlying the antitrust claims, which are premised on what

is known as a “reverse patent settlement,” also implicate Hatch-Waxman patent issues. Antitrust and

patent trials have been held, appellate litigation in both the Third and Federal Circuits has occurred,

and extensive settlement negotiations have taken place, resulting in the resolution of many segments

of this case.

        One of the biggest challenges has been discovery and trial management and, in particular,

balancing judicial resources with fairness to each of the respective parties’ interests. The current

Motion before me presents one such challenge.

        In what appears to the final phase of this matter, Plaintiff, United Healthcare Services

(“UHS”), is pressing unresolved antitrust claims against two generic drug companies, Mylan

Pharmaceuticals, Inc. (“Mylan”) and Sun Pharmaceutical Industries, Ltd., Ranbaxy Laboratories,

Ltd., and Ranbaxy Pharmaceuticals, Inc. (collectively, “Ranbaxy”). While In re Modafinil has been
ongoing for many years, UHS entered the fray only recently, filing a lawsuit in the District of

Minnesota, which was removed to this Court on February 6, 2017.

       UHS’s case against Ranbaxy and Mylan was originally set to proceed to trial on July 8, 2019.

I postponed this date so that the current discovery dispute could be sorted out and resolved. Leading

up to the July 8, 2019 trial date, and in connection with the controlling trial scheduling order, UHS

submitted an expert witness list, which included six experts that either had never been previously

disclosed or whose accompanying reports included new opinions not previously subject to discovery.

This prompted Ranbaxy to file the current Motion to Preclude UHS from Asserting New Experts,

New Expert Opinions, and New Legal Theories at this Late Stage of the Case.

       I have carefully reviewed the history of this case as it pertains to the remaining parties. Upon

consideration of the parties’ briefing on this Motion, as well as oral argument, I will grant Ranbaxy’s

Motion in part, precluding certain expert testimony. But, as detailed below, UHS will be permitted

to offer certain opinions from the newly-identified experts.

I.     FACTUAL BACKGROUND

       A review of the background facts and the numerous moving parts is required to fully

understand my ruling on Ranbaxy’s Motion.

       UHS’s Second Amended Complaint, filed January 29, 2018, sets forth antitrust claims arising

out of allegations that Defendants Mylan and Ranbaxy (among other generic pharmaceutical

manufacturers) entered into reverse payment agreements with brand-name manufacturer and former

Defendant, Cephalon, Inc. (“Cephalon”), to delay entry of generic versions of the drug Provigil into

the market. This particular case involves the same subject matter as numerous cases consolidated in

the In re Modafinil litigation, where numerous experts have previously been identified.

       On January 30, 2018, a status and scheduling conference was held in the three remaining In

re Modafinil cases: (a) King Drug Company of Florence, Inc. v. Cephalon, Inc., Civil Action No. 06-

                                                  2
1797 (“King Drug”) brought by a putative class of direct purchaser plaintiffs (“DPPs”) against

Ranbaxy; (b) Vista Healthplan, Inc. v. Cephalon, Inc., Civil Action No. 06-1833 (“Vista”) brought

by a putative class of end payor plaintiffs (“EPPs”) against Ranbaxy; and (c) the current case, United

Healthcare Services, Inc. v. Cephalon, Inc., Civil Action No. 17-555 (“United”) brought by individual

plaintiff UHS against Cephalon, Mylan, Ranbaxy, Barr Laboratories, Inc. (“Barr”), and Teva

Pharmaceuticals Industries, Ltd. and Teva Pharmaceuticals USA, Inc. (collectively, “Teva”). 1 At that

conference, a discussion was held (1) regarding streamlining the cases with an eye towards a joint

trial involving all three plaintiffs, and (2) whether additional fact and expert discovery was necessary.

Following the conference, the parties were invited to submit correspondence explaining their

preference as to whether all three remaining cases should proceed jointly in one trial or via separate

trials. 2 (ECF No. 77.) 3

        On March 1, 2018, upon consideration of the parties’ correspondence, I scheduled both the

King Drug case and the Vista case for trial on October 1, 2018. As UHS was currently engaged in

related litigation with Cephalon and its associated entities, I declined to include the United case in the

October 1, 2018 trial and, instead, scheduled it for a Rule 16 conference on March 21, 2018. 4 (ECF

No. 93.)



1
    Both the King Drug case and the Vista case were originally brought against Cephalon, Mylan,
Barr, Teva, and Ranbaxy. At the time of the status conference, however, the only remaining
defendant in those matters was Ranbaxy.
2
    During this conference, and relevant to the Motion before me, counsel for UHS noted that, “I do
want to make clear we are an independent litigant with its own rights to present its own expert
testimony and to present the facts in the most effective way we think is possible . . . we would need
to show a good reason for more fact discovery, but we want to make sure we have the ability to
present our experts and litigate our own case.” (ECF No. 190-2, at 22:15–23:1.)
3
    Unless otherwise noted, citations to the docket refer to Civil Action No. 17-555.
4
   UHS was originally part of the Vista case as one of a separate group of third-party payers seeking
antitrust damages. The Vista plaintiffs, including UHS, reached a collective settlement with brand
                                                  3
       In advance of the Rule 16 conference, UHS, Mylan, and Ranbaxy submitted a Rule 26(f)

Report, which included a discussion about the use of experts who had been retained for other litigated

pieces of this case. In pertinent part, this Report stated:

               After an initial review of the expert opinions previously relied upon the
               Related Actions, during a conference call on April 6, 2018, UHS raised
               with Mylan and Ranbaxy the possibility of a stipulation involving the
               adoption of certain prior expert opinions in an effort to streamline the
               litigation and conserve resources of the parties and the court. UHS
               followed-up on April 19 with a written proposal that included the
               names of the six plaintiff liability experts it intended to approach, if it
               could get Mylan’s and Ranbaxy’s general agreement that Mylan and
               Ranbaxy would adopt the expert reports and testimony that they had
               respectively offered in response to those plaintiff liability experts.
               UHS noted in the original email that, once the parties agreed to the
               proposal, UHS would approach the experts to confirm their availability
               and willingness to be retained to assist in this manner.

(ECF No. 99, at pp. 5–6 (emphasis added).)

       Mylan did not agree to this proposal because it wanted to use new experts of its own. Ranbaxy,

however, “agreed conceptually” with UHS and “was willing to work with UHS regarding a formal

agreement” to “streamline the issues” and “reduce the need for a lengthy, if any, expert discovery

period before trial.” (Id. at 6.) UHS concurred with Ranbaxy, stating:

               UHS believes the proposal would greatly streamline the process of
               preparing for trial. UHS would adopt the reports and testimony of
               certain specific liability experts, and Mylan and Ranbaxy would adopt
               the testimony of the corresponding experts that they had previously
               proffered in response to those experts. UHS expects to offer other


manufacturer Cephalon and two generic manufacturers Teva and Barr (collectively, “the Cephalon
Parties”). UHS subsequently renounced the settlement, claiming that there was no binding and
enforceable settlement agreement and that its lawyers were not authorized to enter into such an
agreement. UHS then initiated the current individual antitrust lawsuit against the Cephalon Parties,
Ranbaxy, and Mylan. The Cephalon Parties had to sue to enforce the settlement agreement.
Following a protracted hearing, I issued an opinion, dated September 19, 2018, finding that the
settlement agreement between UHS and the Cephalon Parties was binding and enforceable. Thus, at
that point, the Cephalon Parties were no longer part of the United case. But UHS’s insistence that
they not be bound to the settlement took substantial judicial resources to resolve.


                                                    4
               experts and anticipates that Mylan and Ranbaxy would offer
               corresponding expert testimony.

(Id.)

        At the Rule 16 conference on June 11, 2018, trial scheduling was fully discussed. Counsel

for Ranbaxy understandably advised that his client preferred to defend against all plaintiffs at the

same time (including the DPPs, EPPs, and UHS), instead of in two separate trials. Ranbaxy’s counsel

stressed that UHS had “sat on the sidelines” for years while the DPPs in King Drug and the EPPs in

Vista had been litigating. (ECF No. 190-3, at 6:12–24, 8:22.) Ranbaxy’s counsel also noted that he

had received a February 2018 letter indicating that UHS already had new experts, but UHS had yet

to disclose these experts. (Id. at 11:5–13.) UHS’s counsel confirmed that it had, in fact, hired its own

experts on liability and damages, but as there had been no scheduling order in place, there was no

date yet to disclose them. (Id. at 15:2–8.)

        At that juncture, the following exchange occurred with UHS’s counsel:

               THE COURT: . . . The complaint, I think, is self-evident that they’ve
               [Ranbaxy] been in the case for a long time, have deposed—I’m going
               to pick a number out of the air—35 to 50 experts so far. And now—on
               . . . what are admittedly complex theories, you have now hired new
               experts . . . and he’s already—they’ve already dealt with every expert
               in this area. And now they’ve got to deal with new ones. So that’s why
               he [Ranbaxy’s counsel] was upset.

               MR. HUME: Well, we’re entitled to have our own experts, and we’re
               trying to use the experts from the other case to the maximum extent
               possible, consistent with our rights as an independent litigant to use our
               own experts. So we had made a proposal to the defendants that we get
               to adopt the prior experts on the technical patent questions and related
               question son the agreement. Six experts. So we’re adopting six. We
               want to.

               THE COURT: How many new?
                                                  ...
               MR. HUME: Two.
                                           ...
               THE COURT: Six adopting, two new; that’s good news.
                                           ...

                                                   5
               MR. HUME: But the proposal hasn’t been accepted. Until it’s
               accepted, it’s very hard for us—for us to commit to a schedule. I
               mean—
                                                 ...
               MR. HUME: In terms of being ready in October, Your Honor, after
               this scheduling conference was set, at this time, it was our
               understanding that the trial wouldn’t proceed in our case in October.
               Our experts—the two that we are definitely using, now have scheduling
               conflicts that’s going to make it extremely difficult. There’s no way
               we can suddenly have expert reports in July, in two or three weeks as
               Ranbaxy is claim—requesting.
                                                 ...
(Id. at 15:11–17:2.)

        At the close of the conference, I reaffirmed and concluded that neither the United case against

Ranbaxy nor the United case against Mylan should proceed to trial in October, along with DPPs in

King Drug and the EPPs in Vista. (Id. at 17:5–22.) Nonetheless, I again invited the parties to submit

letters/e-mails regarding their positions. Two days later, I emailed all counsel asking (a) if the UHS

were to proceed against Ranbaxy and Mylan in the October trial, whether Ranbaxy would agree to

forego its request to file motions for summary judgment, and (b) what Mylan’s position was as to an

October trial against UHS. (ECF No. 189-2, Ex. 1, at p. 4.) UHS responded on June 15, 2018:

                United is prepared to try its claims as promptly as possible. United
                would be prepared to try its liability claims on October 1[, 2018] if: (a)
                defendants agree, as United has, to adopt all prior liability expert
                opinions and forego any additional depositions of any of the various
                experts; and (b) all parties for[e]go filing summary judgment and
                Daubert motions. With those assurances in place, United would also
                need agreement from the direct purchaser plaintiffs (DPPs) that United
                can retain and rely on the same experts DPPs plan to call to testify on
                issues of liability . . . . United believes that the DPP counsel are willing
                to work jointly with United’s counsel to try the Ranbaxy liability claim
                on October 1, [2018,] including allowing United to adopt and present
                the experts already retained by the DPPs.

(ECF No. 189-2, Ex. 1, at p. 2.) UHS reserved its right to produce its own damages expert should the

trial reach that phase. (Id.)

        UHS made a similar important representation about experts in an e-mail exchange among

counsel on June 15, 2018. Specifically, counsel for Ranbaxy referenced UHS’s June 15, 2018 e-mail
                                                 6
to the Court and asked, “Does this mean UH[S] will not have any ‘new’ experts?” (ECF No. 189-2,

Ex. 2, at p. 1.) Counsel for UHS replied that “United would have no new experts if it went to trial on

October 1 with the DPPs in King Drug on liability and causation. Under this proposal, United will

engage a new expert on damages only, and would expect that the parties would conduct/conclude

expert discovery on damages after the October 1 trial.” (Id.)

       Upon consideration of the parties’ letters regarding trial scheduling, I decided, through a July

10, 2018 Order, that UHS’s claims against Ranbaxy, but not those against Mylan, would proceed to

trial on October 1, 2018, along with the DPPs in King Drug and the EPPs in Vista. (ECF No. 105).

On the same date, I issued a Scheduling Order for UHS’s claims against Mylan, setting deadlines for

fact discovery, expert discovery, and dispositive motions, with the understanding that trial would be

scheduled at a later date. (ECF No. 106.)

       During pre-trial submissions among the remaining parties in the October 1, 2018 trial, 5 UHS

provided an updated witness list, advising that UHS would call six expert witnesses and twenty-one

fact witnesses. (ECF No. 189-2, Ex. 4.) Consistent with the agreements reached above, all of these

experts had previously been disclosed either in the King Drug case, except one—Dr. Hal Singer—

who had been an expert previously retained in another modafinil-related case.

       On September 27, 2018, just prior to the start of the October 1, 2018 trial, the DPPs and

Ranbaxy settled. That development created a situation where the October 1, 2018 trial now only

involved UHS versus Ranbaxy, while UHS also was pursuing the same type of claims against Mylan

that was progressing under a separate discovery schedule. This dynamic created an untenable

scenario where two trials would have to be held for one plaintiff suing two separate generic drug

manufacturers under the same theories and set of facts.



5
  Prior to the October 1, 2018 trial date, the EPPs in the Vista case informed the Court that they
had reached a settlement with Ranbaxy and would not be proceeding to trial.
                                                  7
       Consequently, I held a telephone conference with counsel for UHS and Ranbaxy to determine

whether the October 1, 2018 trial should be postponed, noting that “it seems to be much more sensible

to have a United v. Mylan and Ranbaxy trial in the summer of 2019, as opposed to two separate, four-

week trials on essentially identical issues with the same plaintiff.” (E-mail from the Court, Sept. 27,

2018.) Following the telephone conference, I postponed the October 1, 2018.

       On October 9, 2018, I conducted another telephone conference in the United case for purposes

of scheduling a trial to include both Ranbaxy and Mylan. During that conference, the parties agreed

that UHS and Mylan needed to engage in additional fact and expert discovery. Importantly, at no

point during this call did counsel for UHS indicate that he believed his client was no longer bound by

its prior agreement with Ranbaxy regarding the use of only previously-disclosed experts. Nor did

UHS’s counsel suggest that he needed additional expert discovery or that he intended to retain new

experts. (See ECF No. 233-1, Ex. 1, at 15:4–7.) UHS now takes the position that although its counsel

was silent on the potential need to hire new experts, an issue that should have been raised, it

reasonably operated under the assumption that the postponement of the October 1, 2018 trial

somehow resurrected its opportunity to obtain new experts. (Id. at 15:9–16:6.)

       Following the October 9, 2018 scheduling conference, I issued an October 16, 2018 Order

setting the trial for July 8, 2019, and stating, in pertinent part, that “[f]act discovery between United

Healthcare and Mylan only shall be completed by December 15, 2018,” “[p]laintiff shall serve its

initial expert reports by January 17, 2019,” and “[d]efendants shall serve their responsive expert

reports by March 14, 2019.” (ECF No. 180 (emphasis omitted).) Despite my continuing attempts to

set discovery deadlines, UHS again remained silent regarding its intention to enlist the services of

numerous new experts to prosecute its case against Ranbaxy.

       In late November 2018, UHS and Ranbaxy met and conferred on trial issues, during which

time UHS revealed, for the first time, that it intended to offer new expert opinions against Ranbaxy.

                                                   8
In a subsequent e-mail from UHS to Ranbaxy, counsel for UHS indicated that it intended (a) to have

between five and seven new experts that had never previously testified in the case, and (b) to adopt

the prior expert reports and opinions of three other experts. (ECF No. 189-2, Ex. 5, at pp. 2–3.) UHS

explained that it had “made clear previously that we expected to have our own experts (as is our right

under the normal rules), and our agreement to adopt the King Drug plaintiffs’ experts and their

previously prepared reports was done to accommodate Ranbaxy’s desire that UHS participate in the

October 2018 trial with the King Drug plaintiffs.” (Id. at p. 2.)

        Counsel for Ranbaxy objected, responding:

                As part of the agreement we reached with UHS leading up to the
                October 1 trial, UHS was adopting the King Drug experts and was not
                going to inject brand new experts, and their new reports and opinions,
                into the trial. The fact that the Court postponed the trial did not re-open
                expert discovery, and UHS did not ask the Court to do so, or suggest[]
                to us that it would do so, if the case was postponed. If this had been
                your plan, then you should have disclosed it to us and the Court during
                our discussions about the trial date, as we were all entitled to know
                about, and properly vet with the Court, the added expenses and burden
                this will add to this 12-year old litigation. This should not have been
                something you only disclosed when pressed during our recent call.
                This is particularly true given the compressed schedule that remains
                before the July trial date.

(Id. at pp. 1–2.)

        On December 31, 2018, Ranbaxy filed the current Motion to Preclude UHS from Asserting

New Experts, New Expert Opinions, and New Legal Theories at this Late Stage of the Case. (ECF

No. 189.) Thereafter, on January 17, 2019, UHS provided its expert witness disclosures, officially

naming six new experts. On May 9, 2019, I held argument on the Motion, at which time I excluded

some of the proposed expert testimony from one of the proposed new UHS experts, Polk Wagner. 6

(ECF No. 226.) I further directed Plaintiff to submit proffers of testimony for the remaining five new


6
  UHS proposed to call Polk Wagner to opine as to when the trial judge in the underlying patent case
would have issued rulings on infringement and invalidity. I found that such opinions were not
appropriate for expert testimony.
                                                9
expert witnesses. (Id.) Following these proffers, the parties submitted additional briefing regarding

their positions as to the admissibility of these new expert opinions.

II.    DISCUSSION

       Federal Rule of Civil Procedure 37(c)(1) states that when a party fails to provide or identify a

witness as required by the Federal Rules, “the party is not allowed to use that information or witness

to supply evidence on a motion, at a hearing, or at trial, unless the failure was substantially justified

or is harmless.” Fed. R. Civ. P. 37(c)(1). The United States Court of Appeals for the Third Circuit

has enumerated four factors for the district court to consider before prohibiting evidence under this

Rule: “(1) the prejudice or surprise of the party against whom the excluded evidence would have been

admitted; (2) the ability of the party to cure that prejudice; (3) the extent to which allowing the

evidence would disrupt the orderly and efficient trial of the case or other cases in the court; and

(4) bad faith or willfulness in failing to comply with a court order or discovery obligation.” Nicholas

v. Pa. State Univ., 227 F.3d 133, 148 (3d Cir. 2000). In addition, the district court should consider

the importance of the excluded testimony. Konstantopoulos v. Westvaco Corp., 112 F.3d 710, 719

(3d Cir. 1997).

       Ranbaxy primarily objects to the opinion of any new expert on grounds of timeliness.

Ranbaxy stresses that UHS agreed to proceed to trial in October 2018 against Ranbaxy without any

new experts and then quietly changed course, identifying at least seven new experts. Ranbaxy points

out that (1) UHS never reserved its right to add experts if the trial date changed, and (2) when the

October 2018 trial was postponed, UHS never suggested—to either the Court or Ranbaxy—that it

would seek to use the additional time to add new liability or causation experts against Ranbaxy. As

such, Ranbaxy posits that it never had the opportunity to timely address this issue during the October

9, 2018 scheduling conference. In addition to the timing issues, Ranbaxy also presses that UHS is

attempting to offer new expert opinions to change its causation theory and fill perceived holes in its

                                                   10
case. (Ranbaxy Supp. Br. Opp’n Untimely Experts, ECF No. 233, at p. 3.) Ultimately, Ranbaxy

contends that admission of any of these new expert opinions will result in prejudice because it will

have to defend against a new causation theory, conduct additional depositions, engage in another

round of Daubert briefing, and prepare and present additional evidence necessary to respond to the

new causation theory. 7

       UHS responds that, in an effort to work with the Court and allow Ranbaxy to defend its case

only one time, it agreed to not use its own newly-identified experts only if it went to trial on October

1, 2018 with the King Drug plaintiffs. According to UHS, it never agreed to waive its rights to use

its own experts, either against Ranbaxy or Mylan, in the event the October 2018 trial did not proceed.

UHS contends that it reasonably understood that it would be permitted to offer new experts when the

case was consolidated into one trial against both Mylan and Ranbaxy. Finally, UHS disagrees that it

has advanced new causation theories. UHS asserts that several of the “new” experts are asserting the

same theories as experts previously retained by other plaintiffs, and that Defendants will not suffer

unfair prejudice from having to engage in normal expert discovery and Daubert briefing with respect

to new experts.

       Having carefully reviewed the record in this case and the exhibits provided by the parties, I

conclude that UHS’s production of six new experts—five of whom offered opinions as to Ranbaxy—

contravenes the numerous discussions and written exchanges among the Court and the parties, which,

either directly or in spirit, reflect UHS’s intent to not introduce any new experts against Ranbaxy.

And, in any event, given the extensive scheduling discussions that have taken place, UHS was

certainly obligated to advise the court and Ranbaxy of these new experts. Several facts support this

conclusion.



7
  Mylan joins in Ranbaxy’s Motion to the extent Ranbaxy seeks to preclude experts Dr. Rena
Conti and Dr. Scott Hemphill (discussed infra).
                                                11
       First, in the Rule 26(f) Report filed prior to the June 11, 2018 scheduling conference, UHS—

acting with the understanding that no trial date had yet been set on its case against Ranbaxy and

Mylan—unilaterally offered to adopt the opinions of certain specific liability experts used in other

parts of this case, provided that Mylan and Ranbaxy did the same. Although no agreement was ever

reached at that time, it was UHS that proposed and pursued the limitation on expert discovery. And

it is telling that UHS’s counsel, who has meticulously attempted to manage every detail in this case,

never raised a possibility that the use of prior experts was for a limited and discrete purpose.

       Second, during the subsequent Rule 16 conference, while counsel for UHS generally

expressed that it was entitled to have its own experts, counsel reiterated that “we’re trying to use the

experts from the other case to the maximum extent possible.” (ECF No. 190-3, 15:19–21.) When

pressed on this issue, counsel explicitly represented, on the record, that UHS planned to adopt six

prior experts and have only two new experts, a far cry from the six new experts it sprang upon

Ranbaxy in January 2019.

       Third, in emails exchanged in June 2018, UHS stated to both the Court and counsel for

Ranbaxy that it would be prepared to try its claims against Ranbaxy during the October 1, 2018 trial,

and that it would have “no new experts if it went to trial on October 1 with the [King Drug Plaintiffs]

on liability and causation.” (ECF No. 189-2, Ex. 2, at p. 1.) Although UHS highlights its use of the

words “if it went to trial on October 1” it is notable that UHS never suggested that its agreement

would not hold if it did not proceed to trial in October. Indeed, in a different email to the Court, UHS

stated that “[UHS] would be prepared to try its liability claims on October 1 if . . . defendants agree,

as [UHS] has, to adopt all prior liability expert opinions and forego any additional depositions of any

of the various experts.” (ECF No. 189-2, Ex. 1, at p. 1.) The phrasing of this email suggests that

regardless of the October 1 trial date, UHS had already agreed to not have new liability experts.



                                                  12
       Fourth, during the October 9, 2018 status/scheduling conference, following the King Drug

plaintiffs’ settlement with Ranbaxy, the discussion focused heavily on additional fact and expert

discovery that needed to occur between UHS and Mylan. At no point during that conference did

counsel for UHS indicate, or even remotely suggest, that UHS considered its expert agreement with

Ranbaxy null and void, and that it intended to engage additional experts with respect to its case against

Ranbaxy. In short, UHS failed to clearly advise or confirm with the Court and opposing counsel its

assumption that any prior agreement with Ranbaxy regarding expert discovery was no longer in place.

Any ambiguity regarding UHS’s position could have been clarified by simple notification to Ranbaxy

and the Court that because the October 1, 2018 trial did not proceed, it intended to retain numerous

new experts offering new theories. Had it done so, the Court would have constructed a schedule

giving Ranbaxy the opportunity to pursue the discovery it would obviously have been entitled to

undertake. But UHS chose not to provide such notification and waited until almost three months later

to alert the Court and Ranbaxy of its newly-retained experts.

       Fifth, the subsequent Scheduling Order of July 10, 2018 explicitly stated that fact discovery

was limited to UHS and Mylan only, thereby reflecting the parties’ general consensus and my

understanding that the UHS-Ranbaxy case was ready for trial.            In that Order, I directed that

“defendants shall serve their expert reports by March 14, 2019.” (ECF No. 180.) UHS reads my use

of the plural “defendants” as proof that expert discovery had been reopened against Ranbaxy. Yet,

the inclusion of “defendants” in that paragraph was nothing more than an effort to ensure the orderly

exchange of all expert reports to be used at trial, not an opening to retain six new experts.

       Finally, it was not until late November 2018, during a meet and confer to discuss UHS’s

request for additional depositions of Ranbaxy witnesses, that UHS first revealed that it intended to

offer new expert opinions against Ranbaxy. Surely UHS had consulted with and developed these

expert theories well before November 2018.

                                                   13
       In light of this record, I find UHS’s attempted justification of its belated expert disclosures to

be disingenuous. I have made every effort to manage discovery in this case in a fashion to avoid

surprises and ensure that exchanges were broad, such that all parties fully understood the strength and

weaknesses of the opposing parties’ evidence. UHS’s retention of six new experts is not consistent

with how this case has been managed. “Discovery is not supposed to be a shell game, where the

hidden ball is moved round and round and only revealed after so many false guesses are made and so

much money is squandered.” Lee v. Max Int’l, LLC, 638 F.3d 1318, 1322 (10th Cir. 2011). In short,

had UHS wished to no longer honor its prior representations that it would not present new experts in

its case against Ranbaxy, it was incumbent on UHS to affirmatively say so and to inform the Court

and Ranbaxy, during the October 9, 2018 trial scheduling conference, that it would require time for

further expert discovery.

       Having reached these conclusions, I must still consider the factors enumerated by the Third

Circuit, particularly prejudice. See Nicholas v. Pa. State Univ., 227 F.3d 133, 148 (3d Cir. 2000). In

doing so, I decline, as Ranbaxy asks, to blanketly exclude all of UHS’s new experts. Although

Ranbaxy, Mylan, and this Court all proceeded under the understanding that UHS had committed to

not retain new experts in its case against Ranbaxy, I am not prepared to find bad faith warranting total

exclusion. I am cognizant that UHS’s counsel did proclaim that UHS maintained the right to “retain

experts and litigate its own case.” This is a long way from actually spelling out to all involved that

numerous new expert opinions would be offered. But UHS’s position does allow for a plausible—

albeit tenuous—argument by UHS that it mistakenly believed its agreement as to new experts was

contingent on the case proceeding on October 1, 2018.

       Moreover, and perhaps more importantly, the trial in this matter has again been continued due

to both ongoing mediation efforts and the current discovery dispute. As such, allowing UHS to

present some limited new expert opinions will not significantly disrupt the “orderly and efficient trial

                                                  14
of the case.” Nicholas, 227 F.3d at 148. At this juncture, I will have the opportunity to re-fashion a

schedule that will allow for some additional, limited expert discovery. Although Ranbaxy will

undoubtedly face some added burden by having to take additional depositions, I do not find this

prejudice to be so excessive such that complete preclusion is warranted. I address the individual

admissibility of each expert below.

       A. Dr. Rena Conti

       UHS’s proffer regarding new expert Dr. Rena Conti reflects that UHS intends to offer her as

a witness against both Mylan and Ranbaxy for three purposes. First, as to liability, Dr. Conti proposes

to opine that Modafinil and armodafinil (the active ingredient in Cephalon’s Nuvigil product)

comprised a relevant antitrust product market. Second, as to causation, Dr. Conti will testify that

generic entry would have occurred sometime before April 2012. 8 Finally, as to damages, Dr. Conti

proposes to testify that in the “but-for” world, UHS would have purchased generic modafinil at lower

prices and, as such, UHS suffered overcharges between $298 million and $330 million, with the range

reflecting different dates for generic entry.

       The primary point of contention involves Dr. Conti’s testimony that predicts a generic entry

date anywhere up through 2012. 9 Both Ranbaxy and Mylan assert that Dr. Conti’s testimony

improperly reflects a new theory that significantly expands the range of time in which generics would

have entered the market. UHS counters that this theory has always been in this case, that Dr. Conti’s

testimony is not new, and, as such, there is no unfair surprise to either Defendant.




8
  Generic entry date refers to the date that, but for the illegal agreements at issue, the generics would
have entered the market. UHS bears the burden of proving that alleged anticompetitive conduct
precluded an earlier generic entry date.
9
  According to the reverse settlement agreements between Cephalon and the generics, the generics
agreed to stay off the market until April of 2012.
                                                   15
         A review of the procedural record in the In re Modafinil matter reflects that Defendants’

complaints are well founded. As set forth above, Dr. Conti bases her causation opinion on the

proposition that, but for the illegal settlement agreements between Cephalon, Ranbaxy, and Mylan,

generic entry into the relevant market would have occurred sometime before April 2012. But since

both the inception of the In re Modafinil litigation and the initiation of UHS’s individual litigation,

all of the In re Modafinil plaintiffs, including UHS, have repeatedly emphasized that generic entry

would have occurred in 2006. Under this 2006 entry date theory, the operative time span in which

Defendants had previously defended their actions was cabined to that time period, as was discovery.

This original theory, premised on a 2006 generic entry date, persisted throughout the history of the In

re Modafinil litigation in the following manner:

     •   The Second Amended Complaint, filed in January 2010 in the King Drug case, specifically
         alleged that “[a]bsent the Generic Defendants’ illegal agreements not to compete with
         Cephalon . . . the Generic Defendants . . . would have begun selling their less expensive
         generic versions of Provigil, no later than January 2006.” (ECF No. 248, Civ. A. No. 06-
         1797, ¶ 128.)

     •   When the DPPs in the King Drug case submitted pretrial memoranda in anticipation of a
         February 2016 trial against the brand and generic defendants, the DPPs alleged that but for
         the reverse-settlement payments, the Generic Defendants would have launched “at risk” and
         “lower-cost generic Provigil would have entered the market by June 2006.” (ECF No. 929,
         Civ. A. No. 06-1797, at p. 4.)

     •   In another modafinil-related case, Apotex v. Cephalon (“Apotex”), the plaintiffs—Apotex,
         another generic manufacturer, and multiple large drug retailers—advanced a June 2006 launch
         date. In the April 2017 pre-trial memorandum in that matter, the Apotex plaintiffs asserted
         that “Ranbaxy would have launched generic Provigil in 2006 but for its anticompetitive
         agreement with Cephalon.” (ECF No. 1095, Civ. A. No. 06-2768, at 28.) 10



10
    In an effort to establish that its later launch date theory of “sometime before 2012” is not new and
had been disclosed previously in the modafinil litigation, UHS argues that in a prior ruling on the
causation standard in the Apotex case, I did not define a specific generic entry date. UHS cites to a
June 8, 2017 Memorandum Opinion (mistakenly identifying it as a 2015 opinion), wherein I noted
that the plaintiffs’ theory of causation was that Mylan and Ranbaxy either “would have launched at-
risk” or would have defeated Cephalon’s ’516 patent. (ECF No. 1196, Civ. A. No. 06-2768, at p. 11.)
UHS goes on to theorize that since generic competition began in April 2012, this legal standard
requires proof that “but for” the reverse payment agreements, generic competition would have started
                                                      16
     •   In the United case, currently before me, UHS adopted a similar theory in its Second Amended
         Complaint, specifically alleging that “[t]he Generic Defendants . . . expected to enter the
         market in 2006, even if that meant launching their generic versions of Provigil ‘at risk.’” (ECF
         No. 76, ¶ 84 (“Each of the Generic Defendants prepared internal projections that assumed a
         generic launch date by June 2006”); see also id. ¶ 126 (“Absent Defendants’ unlawful conduct,
         at least one generic manufacturer, and likely multiple generic manufacturers, would have
         entered the market with a less expensive generic version of Provigil in January 2006, resulting
         in substantially lower prices for purchasers throughout the chain of distribution.”)

     •   UHS persisted with this theory, never alleging a generic entry date after 2006—at least until
         identifying Dr. Conti. In its Pre-trial Memorandum, submitted in advance of the October 1,
         2018 trial with the King Drug plaintiffs, UHS specifically alleged that “United expects to
         show in its damages phase that generic entry would have occurred as early as June 24, 2006,
         and certainly before December 24, 2006. (ECF No. 132, p. 5.) UHS repeated this theory
         several more times in the Pre-trial Memorandum. (See id. at p. 6 (“[A]bsent the unlawful
         agreement between Cephalon on the one hand and Ranbaxy on the other . . . Ranbaxy and
         other generic manufacturers would have launched generic modafinil in late 2006 . . .”); id. at
         p. 31 (“As explained above, but for its unlawful settlement agreement with Cephalon,
         Ranbaxy would have begun selling generic modafinil no later than December 2006, and Teva,
         Mylan, and Barr would have launched their generic modafinil products at or about the same
         time.”).) 11

     •   UHS also submitted proposed jury instructions in connection with the October 2018 trial. In
         its “Proposed Jury Instruction: 2 The Parties’ Contentions,” UHS specifically suggested that
         the jury be told about UHS’s position, as follows: “Plaintiffs allege that, in the absence of the
         reverse payment settlements, Ranbaxy would have launched generic modafinil in 2006,
         approximately six years before generic modafinil actually became available. Plaintiffs further
         allege that, once Ranbaxy launched, others would also have launched generic modafinil.”
         (ECF No. 156-1, at p. 4.) Later, in its “Proposed Causation Instruction 4: Reasonable
         Estimate As To When Generic Provigil Would Have Come to Market,” UHS asked that the
         jury be told, “Ranbaxy would have begun selling generic Provigil at risk once the 30-month


any time before April 2012. (UHS Supp. Br., ECF No. 234, pp. 4–5.) Thus, UHS’s point is that no
June 2006 entry date is specified.
         This argument mischaracterizes my Opinion. Although I did not explicitly mention the June
2006 entry date when discussing the plaintiffs’ theories of causation, I specifically cited to the
plaintiffs’ pretrial memorandum as the basis for my summary of this theory. The precise page of the
pretrial memorandum I referenced describes the causation theory as involving a generic entry date of
June 2006.
11
    In another mischaracterization of the record, UHS cites to only one sentence on one page of its
Pre-trial Memorandum, wherein it states that “United contends that Ranbaxy would have entered the
modafinil market before 2012 and, but for the unlawful agreement, United would have paid
substantially less for the cost of generic.” (Id. at p. 31.) In quoting this sentence, however, UHS
glosses over its other statements—made in three separate, prior sections of the Pre-trial
Memorandum—that generic entry would have occurred sometime in 2006.
                                                  17
       stay expired in 2006 . . . In summary, Plaintiffs claim that generic competition would have
       started in 2006, instead of 2012 when it actually began.” (Id., at p. 44.) Nothing in these jury
       instructions even remotely suggests that UHS intended to advance a theory of generic launch
       after 2006.

   •   Finally, after the October 2018 trial was continued, and UHS was scheduled to proceed to trial
       against both Ranbaxy and Mylan in July 2019, Mylan propounded interrogatories upon UHS.
       One such interrogatory asked UHS to:

               State the earliest date on which you contend generic entry would have
               occurred but for the settlement agreements described in ¶¶ 4-6 of
               Plaintiff’s Second Amended Complaint; identify the company or
               companies you contend would have marketed a generic modafinil
               product on that date; state each factual basis for that contention; and
               identify each document relied upon in your response.

       (ECF No. 233-1, at ECF p. 58.) While the interrogatory asked for only the “earliest date,”
       UHS responded with a specific date, explaining, “UHS states that the date on which generic
       entry would have occurred but for the settlement agreements described in ¶¶ 4–6 of Plaintiff’s
       Second Amended Complaint was June 24, 2006 . . . . Prior to the [reverse-settlement]
       [a]greements, the ANDA applicants were all preparing to launch their generic products on
       June 24, 2006, even if the district court did not rule on or before June 24, 2006.” (Id. at ECF
       p. 59 (emphasis added).) UHS did not qualify this response by suggesting that it only
       represented an “earliest” date and that it intended to prove that generics may have entered at
       a later date. Viewed in the context of UHS’s prior representations about its launch date theory,
       as well as the representations of all of the other In re Modafinil plaintiffs, the only reasonable
       reading of this interrogatory response was that UHS was remaining consistent with its prior
       position and alleging that generics would have launched in 2006.

       In short, I find that the sole causation theory previously offered by UHS alleged a generic

entry date of sometime in 2006. UHS’s efforts to establish that this theory has always been in play

are misleading.

       Admission of this new theory will be prejudicial to Mylan and Ranbaxy and will disrupt the

orderly flow of litigation. See Nicholas, 227 F.3d at 148 (requiring consideration of whether evidence

would “disrupt the orderly and efficient trial of the case”). When UHS produced Dr. Conti’s expert

report in January 2019, fact discovery was closed. Allowing UHS to introduce Dr. Conti’s new theory

of generic entry occurring anywhere from 2006 to 2012 would create a causation theory

encompassing six years upon which discovery had never been undertaken. While the new trial date


                                                  18
has not been set, endless discovery expansion to accommodate UHS’s new theory cannot occur. The

continuation of the latest trial date was to allow for mediation and the review of potentially-dispositive

summary judgment motions, not for re-opening fact discovery on a matter in which there has been

over a decade of litigation. 12

        In a further effort to avoid the exclusion of Dr. Conti’s opinion, UHS argues that “Defendants

are inviting the Court to commit reversible error by ruling that causation can only be shown by

proving an ‘at risk’ launch as of one specific date . . . . That would be legally incorrect.” (UHS’s

Suppl. Resp., ECF No. 234, at p. 6.) This argument conflates a ruling regarding the substantive

antitrust law with the basic discovery dispute before me. My decision here should not and cannot be

construed as ignoring the obvious proposition that an antitrust plaintiff is permitted to describe the

anticompetitive harm from reverse payment agreements as “a delay” in generic competition,

regardless of the length of the delay. Rather, the sole problem before me involves whether UHS has

belatedly disclosed its alleged generic entry date—a question that implicates my broad discretion to

effectively manage the case and exclude experts as appropriate. See ZF Meritor, LLC v. Eaton Corp.,

696 F.3d 254, 268 (3d Cir. 2012); see also In re Asbestos Prods. Liab. Litig. (No. VI), 718 F.3d 236,

246 (3d Cir. 2013) (“[I]n complex cases, district courts must have wide discretion to manage

‘complex issues and potential burdens on defendants and the court’ namely . . . through managing

discovery.”).




12
     UHS also incredibly argues that, even if fact discovery were reopened, Ranbaxy would be
precluded from responding to Dr. Conti’s new theory, based on Ranbaxy’s prior stipulation that it
would not introduce any such evidence to prove that it could not launch its generic Provigil product
due to capacity constraints or cGMP issues. But this stipulation was made in October 2010, when the
only causation theory was that Ranbaxy and the other generics would have launched generic Provigil
in 2006 but for the reverse-settlement agreements. As such, Ranbaxy had no basis to believe that it
would need to use this evidence. Although Ranbaxy renewed its stipulation with UHS in November
2018, Ranbaxy was still not privy to Dr. Conti’s new expert report opining that the “but-for” generic
launch date could be anywhere up to April of 2012.
                                                 19
       Exercising that broad discretion, I find that UHS has consistently adopted a specific date on

which generic entry would have occurred in this case and has provided no notice to Defendants or the

Court that it would premise its antitrust theories on any other generic entry date. Consequently, UHS

may not now produce an expert that vastly expands its causation theory by a period of six additional

years. I therefore conclude that Ms. Conti’s causation testimony will be excluded under Federal Rule

of Civil Procedure 37(c)(1).

       With respect to Dr. Conti’s proposed market power testimony—that Cephalon’s Provigil

maintained a monopoly in the relevant market—this opinion simply echoes the opinion of Dr. Hal

Singer, who was previously retained by the DPPs in King Drug. UHS intended to rely on Dr. Singer’s

opinion in the October 2018 trial and explicitly indicated that Dr. Singer was being proffered to

discuss (1) the scope of the relevant market; (2) that Cephalon had monopoly power in the relevant

market; (3) that the agreement between Cephalon and Ranbaxy was anticompetitive and substantially

harmed consumers, including Plaintiffs; (4) that there were no procompetitive justifications for the

settlement; and (5) that the anticompetitive effects outweighed any asserted procompetitive

justifications. (ECF No. 233-1, Ex. 5, App. B ¶ 10.) Ranbaxy has already deposed Dr. Singer twice

and cross-examined him at trial. (ECF No. 233-1, Ex. 1, 76:12–16.) UHS has put forth no reason as

to why it cannot continue to use Dr. Singer on this topic. 13




13
    UHS suggests that it should not “be forced to use economic experts who filed their initial opinions
in this case before the Supreme Court Actavis decision,” such as Hal Singer. (UHS’s Reply
Regarding Proffer, ECF No. 234, at p. 10.) Subsequent to the issuance of the Actavis decision,
however, I reopened expert discovery in the King Drug case and specifically allowed the submission
of supplemental expert reports “to account for changed factual circumstances or the standard recently
set forth by the United States Supreme Court in Federal Trade Commission v. Actavis, Inc., 133 S.
Ct. 2223 (2013).” (ECF No. 530, Civ. A. No. 06-1797, at ¶ 4(b).) Dr. Singer submitted such a
supplemental expert report on December 20, 2013, and was deposed on that report. (See ECF No.
953, Civ. A. No. 06-1797, at p.10 (referencing Dr. Singer’s supplemental expert report).p
)

                                                   20
       Nonetheless, and consistent with my rulings on the remainder of the proposed new experts

(discussed infra), I will permit UHS to designate either Dr. Singer or Dr. Conti to provide an opinion

regarding market power. Should UHS elect to use Dr. Conti for this sole purpose, Mylan and Ranbaxy

will be allotted four hours each (a total of eight hours) in which to depose Dr. Conti on this opinion.

       B. Dr. Alessandra Barazza

       UHS next proffers testimony by new expert Dr. Alessandra Barazza for use in its case against

Ranbaxy. UHS proposes to offer Dr. Barazza’s opinion regarding the commercial reasonableness of

the Cephalon-Ranaxy API supply agreement, and to opine that the payments Cephalon promised to

make to Ranbaxy under these agreements, as well as the payments it actually made under those deals,

were neither justified by legitimate API needs nor made as part of reasonable API efforts. (UHS’s

proffer of testimony, ECF No. 228, at p. 3.) UHS also suggests that Dr. Barazza will serve as a

rebuttal expert to Ranbaxy’s expert witness, Louis Berneman.

       Ranbaxy seeks to exclude Dr. Barazza because these topics were already covered by two of

the DPPs’ experts in King Drug, Frank Ecock and Shannon McCool, and because UHS intended to

rely on these experts for the October 2018 trial. Having already deposed Ecock and McCool, Ranbaxy

posits that “[t]here is no reason to require Ranbaxy to take another deposition and engage in Daubert

motions practice for an expert that UHS admits covers the same ground as Ecock and McCool.”

(Ranbaxy Supp. Br. Opp. Untimely Experts, ECF No. 233, at p. 8.)

       This argument, standing alone, does not justify exclusion under Federal Rule of Civil

Procedure 37. Dr. Barazza’s report simply duplicates testimony already considered and addressed by

two Ranbaxy experts. These experts, however, are no longer available. Mr. Ecock is deceased. 14


14
   Ranbaxy argues that Mr. Ecock passed away in December 2011, more than six years before UHS
agreed to the October 2018 trial date. I remain cognizant, however, that UHS first agreed to adopt
prior experts in connection with the October trial in June of 2018, and therefore had little time raise
the issues regarding Mr. Ecock. In the interests of expediency, UHS agreed to use his video
testimony, which was available only under hostile deposition questioning.
                                                 21
(ECF No. 233-1, Ex. 1, at 41:11–15.) Further, UHS has advised that it has attempted to reach Mr.

McCool, who was previously retained by the King Drug plaintiffs, but he has not returned any of

UHS’s emails. (Id. at 42:10–13.) 15 Finally, although there is some minimal prejudice to Ranbaxy in

that it has neither deposed nor filed Daubert motions as to Dr. Barazza, that prejudice is easily curable

without significant disruption of the trial schedule.

       Accordingly, I will deny Ranbaxy’s Motion to Exclude Dr. Barazza and will allow Ranbaxy

a single deposition of Dr. Barazza, of no more than six hours, scheduled at a time and place selected

by Ranbaxy.

       C. Thomas Hoxie

       UHS also seeks to offer Mr. Thomas Hoxie as an expert against Ranbaxy to opine on the

reasonableness of the modafinil IP license that Ranbaxy granted to Cephalon. Hoxie proposes to

opine that the license was unreasonable, insofar as it required Cephalon to pay up to $5 million to

Ranbaxy. UHS also explains that his testimony will be offered in rebuttal of Ranbaxy’s experts Mr.

Berneman and Dr. Bell.

       Ranbaxy acknowledges that Mr. Hoxie was previously retained by all prior plaintiffs,

submitted two expert reports in 2011, and has been deposed on the substance of those reports.

Nonetheless, Ranbaxy contends that neither of Mr. Hoxie’s prior reports included an opinion on the

reasonableness of the Ranbaxy IP license, even though Mr. Hoxie reviewed and responded to a 2011

report from expert Louis Berneman, which opined that the IP license was reasonable. Ranbaxy now

argues that “UHS’ bid to have Mr. Hoxie offer an entirely new opinion at this late stage of the

litigation is thus a transparent attempt to plug a perceived hole in their case.” (Ranbaxy Supp. Br.

Opp. Untimely Experts, ECF No. 233, at p. 9 (emphasis in original).)


15
    Ranbaxy takes issue with the fact that UHS did not advise that it was unable to make contact with
Mr. McCool until March 1, 2019, six weeks after serving Dr. Barazza’s untimely report. It is true
that UHS probably should have alerted opposing counsel of these circumstances sooner.
                                                 22
         Mr. Hoxie’s report presents somewhat of a conundrum. On one hand, UHS never previously

proffered any expert on the issue of the IP license. Indeed, UHS admitted that it was prepared to

proceed to the October trial without any expert on this topic. (ECF No. 233-1, Ex. 1, at 45:7–10.)

Although “an expert is not strictly limited to the precise words contained within the expert report, it

is axiomatic that an expert may not present new opinions on topics not timely included or otherwise

disclosed in the expert’s report.” Krys v. Aaron, 112 F. Supp. 3d 181, 207 (D.N.J. 2015).

         On the other hand, Mr. Hoxie has been an expert in this case for a number of years. Moreover,

the subject area itself—the reasonableness of the modafinil IP license—has previously been an issue

in this case. Indeed, Ranbaxy has already identified and submitted reports from experts on this very

topic.

         While I acknowledge the possible prejudice to Ranbaxy should Mr. Hoxie be permitted to

testify at this juncture, I do not find that a balance of the Nicholas factors weighs in favor of complete

exclusion under Rule 37. Accordingly, I will deny the Motion to Exclude Mr. Hoxie, but permit

Ranbaxy to take Mr. Hoxie’s deposition for a maximum of six hours solely regarding the IP issue.

Ranbaxy’s corresponding experts, Mr. Berneman and Dr. Bell, may amend their reports to address

only this topic. UHS will not be permitted to re-depose Ranbaxy’s experts on their supplemental

reports.

         D. Dr. Scott Hemphill

         Next, UHS proposes to offer the opinion of Dr. Scott Hemphill against both Mylan and

Ranbaxy. Dr. Hemphill seeks to opine that Cephalon’s settlements with both Ranbaxy and Mylan

were anticompetitive as they involved the payment of a large amount by Cephalon to the generics,

and the payments were not explained or justified by any procompetitive reason or justification. Dr.

Hemphill will also purportedly testify that the reasonableness of the settlement agreements Cephalon



                                                   23
entered into with Teva and Barr should be considered as a means for determining whether the

Ranbaxy and Mylan settlements were reasonable.

       Ranbaxy does not argue that Dr. Hemphill’s theories are either novel or irrelevant to the

case. 16 Rather, Ranbaxy seeks to exclude Dr. Hemphill as redundant of the testimony of two other

experts UHS was prepared to rely on at the October 2018 trial—Dr. Hal Singer and Dr. Jeffrey

Leitzinger. Dr. Singer has submitted four expert reports, been deposed twice, and previously provided

trial testimony. Dr. Leitzinger has also submitted four expert reports and been deposed twice. In

addition, both Drs. Singer and Leitzinger have been the subject of extensive Daubert briefing.

Ranbaxy contends that simply because UHS “prefers” to proceed with the expert it has retained, as

opposed to the ones it previously agreed to use, does not mean Ranbaxy and Mylan should be forced

to expend additional resources on preparing for this witness.

       While I again acknowledge Ranbaxy’s concerns, I decline to exclude Dr. Hemphill’s opinion.

By Ranbaxy’s own admission, Dr. Hemphill’s report is “redundant.” As such, it does not present any

surprise testimony that Ranbaxy would be unprepared to address. Ranbaxy’s sole complaint involves

redoing depositions and re-engaging in Daubert briefing. As noted above, that concern does not

justify the blanket exclusion of Dr. Hemphill’s report under Federal Rule of Civil Procedure 37,

especially given the postponement of the July 2019 trial date. As such, I will deny Ranbaxy’s Motion

as to Dr. Hemphill, but will permit both Mylan and Ranbaxy to take Dr. Hemphill’s deposition at a

time and place convenient to Defendants. Mylan and Ranbaxy will be allotted four hours each to

question Dr. Hemphill (a total of eight hours). Defendants shall be permitted to amend their existing




16
   Mylan does not offer a specific objection to Dr, Hemphill’s report except to argue that, to the
extent Dr. Hemphill is excluded as to Ranbaxy, he should be similarly excluded as to Mylan.
                                                 24
expert reports, but solely to respond to Dr. Hemphill’s testimony. UHS will not be permitted further

discovery on any such amendments 17

       E. Jack Tupman

       The last of UHS’s proposed new experts is Jack Tupman. According to UHS’s proffer, Mr.

Tupman seeks to testify only against Mylan and will opine on the reasonableness of the Fentanyl

Option Agreement and the Naltrexone Collaboration Agreement signed between Mylan and

Cephalon. As Mr. Tupman’s report was timely served under the July 10, 2018 Scheduling Order

pertaining to Mylan and UHS, Mylan offers no objection to this report. Ranbaxy also does not

challenge its admission. 18 Accordingly, I will allow the report of Jack Tupman.

III.   CONCLUSION

       For all of the reasons set forth above and at the May 6, 2019 oral argument, I will grant in part

and deny in part Ranbaxy’s Motion to Preclude UHS from Asserting New Experts, New Expert

Opinions, and New Legal Theories, and Mylan’s partial joinder in that Motion. While I have not

excluded Barazza, Hoxie, Hemphill, and Tupman, I nonetheless remind UHS that, at trial, it will

likely not be allowed to present multiple expert witnesses on the same issue.

       An appropriate Order follows.




17
   Ranbaxy raises several arguments regarding the relevance of Dr. Hemphill’s testimony. These
arguments, however, are not proper in connection with the pending Motion and are better reserved
for Daubert briefing.
18
   Ranbaxy objects “to the extent UHS plans to serve rebuttal reports by Mr. Tupman and others.”
(Ranbaxy Supp. Br. Opp. Untimely Experts, ECF No. 233, at p. 2 n.1.) As it is not clear that UHS
has any intention of offering such rebuttal reports, and as the parties have not specifically briefed this
issue, I decline to address it at this time.
                                                   25
